DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Response to Amendment
 This office action is responsive to an amendment filed on 10/14/2020. As directed by the amendment, claims 1-3 and 7-11 were amended, no claims were cancelled, and no claims were added. Thus claims 1-11 are presently pending in this application. 
 
 Claim Rejections - 35 USC § 103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (U.S. 7,384,405), in view of Reid (U.S. 2,088,870), Lucas Industries (GB 2083865) and Tang (7,708,220). 
Regarding claim 1, Rhoades discloses (figures 1-3) a self-care device comprising 
an electric motor (figure 3, 260, column 7, lines 8-12. Note that Rhaodes discloses that the motor 260 may be located within device or tool 110 at various orientations, such as sideways, lengthwise, upwards pointing, or downwards pointing with respect to an arrow drawn along the longitudinal axis from handle. See Col. 7 lines 4-13). 

and a switch (figure 3, motion switch 285) to select movement of either head portion (motion selection switch 285 selects movement of either head portion 120 or head portion 140 at one time, see Col.7 lines 20-24). 
While Rhoades discloses the self-care device is for “rejuvenating, cleaning and/or polishing human skin” (Col. 2 lines 18-26), Rhoades does not disclose a vacuum impeller coupled to the second output of the electric motor on the opposite end along an axis of rotation of the first output of the electric motor to provide a suction function, wherein the vacuum impeller is coaxial to the electric motor, and does not disclose that the motor has both a first output shaft and a second output shaft and a first selectable coupling and a second selectable coupling coupled to the first and second output shafts, respectively, and the first and second selectable couplings selectively couple the eccentric mass and a vacuum impeller to the first and second output shafts, respectively, when the motor rotates in a first or second direction to transmit torque from the first and second output shaft to the eccentric mass or vacuum impeller. 
However, Reid teaches (figure 1) a vacuum impeller (propeller 25) for a vacuum massaging device coupled to an output of the electric motor (25) on to provide a suction function to massage, tone and/or cleanse the skin (Col. 1 lines 1-8), wherein the vacuum impeller is coaxial to the electric motor (see Fig. 1). Furthermore, Lucas Industries teaches (Fig. 1) a fan and pump assembly including a biaxial motor (1) with a first output shaft (right output shaft 3) coupled to a first selectable coupling (clutch 13) and an eccentric mass (12) coupled to and coaxial to the first output shaft, and a second output shaft (left output shaft 2) coupled to a second selectable coupling (clutch 7) and an impeller (6) coupled to and coaxial to the second 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the treatment heads of the self-care device of Rhoades with the rotary impeller type suction, as taught by Reid, for the purpose of creating a pneumatic skin cleansing machine that provide a suction function to the self-care device by altering the volume of air between the skin and the suction means, thereby  providing a suction function to massage, tone and/or cleanse the skin (Col. 1 lines 1-8 of Reid); and to have modified the motor of the modified Rhoades with the motor and associated couplings, as taught by Lucas Industries, for the purpose of enabling a single motor to be used to perform two different functions, without the need to increase the capacity of the motor (page 2 lines 12-15 of Lucas Industries). 
Rhoades has a motion selection switch (285) for selecting the application heads (motion selection switch 285 to select movement of either head portion 120 or head portion 140 at one time, see Col.7 lines 20-24), which through combination with Lucas Industries provides for switching the direction of rotation to allow for selective energizing of the application heads (Lucas Industries discloses a switching mechanism to switch direction of rotation, such that impeller rotates in counterclockwise rotation, and eccentric rotates in clockwise rotation, see page 1 lines 120-130, for the purpose of providing selectable control of the dual functions of the motor). Therefore, the combination of Rhoads/Reid/Lucas Industries provides for a first position 
However, Tang teaches a three-way-switch (figure 6, DPDT 60) that controls the direction of rotation of a reversible drive motor which selects one of the two grinding mechanisms (column 4, 57-66), wherein the switch includes a neutral position (column 6, line 26) that turns off the device when not in use. 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion selection switch of the modified Rhoades with the three-way-switch, as taught by Tang, so as to be able to selectively turn the device off easily. 
Regarding claim 2, the modified Rhoades discloses the first selectable coupling is comprised of a first one-way clutch (clutch 13 of Lucas Industries) that engages in a first rotational direction and selectively couples said eccentric mass to said first output of said electric motor (Lucas Industries page 2 lines 1-11), and said second selectable coupling is comprised of a second one-way clutch (clutch 7 of Lucas Industries) that engages in a second rotational 
Regarding claim 4, Rhoades further teaches detachable vibration pads (220) of various sizes (column 8, line 41) to provide vibration function to smaller or larger areas of a user’s body (column 5, lines 16-19). 
Regarding claim 7, Rhoades discloses a method of providing a vibrational function for a self-care device comprising
providing an electric motor (figure 3, 260, column 7, lines 8-12. Note that Rhaodes discloses that the motor 260 may be located within device or tool 110 at various orientations, such as sideways, lengthwise, upwards pointing, or downwards pointing with respect to an arrow drawn along the longitudinal axis from handle. See Col. 7 lines 4-13). 
coupling an eccentric mass (figure 3, 264) to a first output of the motor for a vibration function; and 

While Rhoades discloses the self-care device is for “rejuvenating, cleaning and/or polishing human skin” (Col. 2 lines 18-26), Rhoades does not disclose coupling a first selectable coupling to a first output of said electric motor; coupling a second selectable coupling to a second output of said electric motor; providing a three-way switch; selectively coupling an eccentric mass through said first selectable coupling to said first output of said electric motor when said three-way switch is moved to a first position so that said electric motor rotates only said eccentric mass at the same speed as and coaxially to said electric motor to provide said vibrational function of said self-care device; selectively coupling a vacuum impeller through said second selectable coupling to said second output of said electric motor on an opposite end along an axis of rotation of said electric motor from said first output of said electric motor when said three-way switch is moved to a second position so that said electric motor rotates only said vacuum impeller at the same speed as and coaxially to said electric motor to provide said suction function of said self-care device.
However, Reid teaches (figure 1) a vacuum impeller (propeller 25) for a vacuum massaging device coupled to an output of the electric motor (25) on to provide a suction function to massage, tone and/or cleanse the skin (Col. 1 lines 1-8), wherein the vacuum impeller is coaxial to the electric motor (see Fig. 1). Furthermore, Lucas Industries teaches (Fig. 1) a fan and pump assembly including a biaxial motor (1) with a first output shaft (right output shaft 3) coupled to a first selectable coupling (clutch 13) and an eccentric mass (12) coupled to and coaxial to the first output shaft, and a second output shaft (left output shaft 2) coupled to a 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rhoades to include providing a vacuum impeller to provide suction massage, as taught by Reid, for the purpose of creating a pneumatic skin cleansing machine that provide a suction function to the self-care device by altering the volume of air between the skin and the suction means, thereby  providing a suction function to massage, tone and/or cleanse the skin (Col. 1 lines 1-8 of Reid); and to modify the method of the modified Rhoades to include modifying the motor coupling the claimed structures accordingly, as taught by Lucas Industries, for the purpose of enabling a single motor to be used to perform two different functions, without the need to increase the capacity of the motor (page 2 lines 12-15 of Lucas Industries). 
Rhoades discloses providing a motion selection switch (285) for selecting the application heads (motion selection switch 285 to select movement of either head portion 120 or head portion 140 at one time, see Col.7 lines 20-24), which through combination with Lucas Industries provides for switching the direction of rotation to allow for selective energizing of the application heads (Lucas Industries discloses a switching mechanism to switch direction of rotation, such that impeller rotates in counterclockwise rotation, and eccentric rotates in clockwise rotation, see page 1 lines 120-130, for the purpose of providing selectable control of 
However, Tang teaches a three-way-switch (figure 6, DPDT 60) that controls the direction of rotation of a reversible drive motor which selects one of the two grinding mechanisms (column 4, 57-66), wherein the switch includes a neutral position (column 6, line 26) that turns off the device when not in use. 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion selection switch of the modified Rhoades with the three-way-switch, as taught by Tang, so as to be able to selectively turn the device off easily. 
Regarding claim 8, the modified Rhoads discloses the process of selectively coupling said eccentric mass to said first output of said electric motor comprises: rotating said electric motor in a first direction when said three-way switch is moved to said first position (when  motion selection switch (285 of Rhoades) for selecting the application heads is moved to a first 
Regarding claim 9, modified Rhoades discloses said process of selectively coupling said vacuum impeller to said second output of said electric motor comprises: rotating said electric motor in a second direction when said three-way switch is moved to said second position (when  motion selection switch (285 of Rhoades) for selecting the application heads is moved to a second position, electric motor rotates in second direction (e.g. counterclockwise, which causes rotation of impeller and prevents rotation of eccentric weight)); and providing said second selectable coupling which comprises a second one-way clutch (clutch 13 of Lucas Industries) that engages when said electric motor rotates in said second direction to lock said second output of said electric motor to said vacuum impeller (Lucas Industries page 2 lines 1-11).

Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (U.S. 7,384,405) in view of Reid (U.S. 2,088,870), Lucas Industries (GB 2083865) and Tang (7,708,220), and further in view of Hughes (U.S. 2,821,277).
Regarding claim 3, the modified Rhoades not disclose said first selectable coupling is comprised of a first sliding collar to selectively couple the eccentric mass to the first output of an electric motor and said second selectable coupling is comprised of a second sliding collar that selectively couples the vacuum impeller to the second output of the electric motor.

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have replaced the first and second one-way-clutch as the transmission mechanism for transferring rotational energy from the electric motor to the eccentric mass or the vacuum impeller in the modified Rhoades with a first and second sliding collar, or splined coupling, as taught by Hughes, because they can occupy a small space and can run at very high shaft speeds as well as only requiring small forces for engagement and disengagement so that they can be manually operated (Hughes, page 1, lines 23-27).
Regarding claim 10, the modified Rhoades discloses said process of selectively coupling an eccentric mass to a first output of an electric motor comprises: moving a first selectable coupling when said three-way switch (Rhoades, figure 3, 285) is moved to said first position that locks said first output of said electric motor to said eccentric mass, but does not disclose providing said first selectable coupling comprises a sliding collar.
However, Hughes teaches (figures 1-2) a clutch comprising in combination two co-axial main splined members axially slidable into and out of one another, having splines chamfered at the ends facing one another prior to the engagement thereof (claim 1). A splined coupling 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have replaced the first selectable couling of modified Rhoades with a first sliding collar, or splined coupling, as taught by Hughes, because they can occupy a small space and can run at very high shaft speeds as well as only requiring small forces for engagement and disengagement so that they can be manually operated (Hughes, page 1, lines 23-27).
Regarding claim 11, the modified Rhoades discloses said process of selectively coupling said vacuum impeller to the second output of an electric motor comprises: moving a second selectable coupling when said three-way switch (Rhoades, figure 3, 285) is moved to said second position that locks said second output of said electric motor to said vacuum impeller, but  does not disclose providing said second selectable coupling comprises a sliding collar.
However, Hughes teaches (figures 1-2) a clutch comprising in combination two co-axial main splined members axially slidable into and out of one another, having splines chamfered at the ends facing one another prior to the engagement thereof (claim 1). A splined coupling according to the specification is applicable when a driving shaft is to be brought from a neutral position into alternative engagement with two gears in order to drive an output shaft in opposite directions (column 1, lines 18-22). Splined clutches can be used in cases where one of the main 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have replaced the second selectable coupling of modified Rhoades with a second sliding collar, or splined coupling, as taught by Hughes, because they can occupy a small space and can run at very high shaft speeds as well as only requiring small forces for engagement and disengagement so that they can be manually operated (Hughes, page 1, lines 23-27).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoades (U.S. 7,384,405), in view of Reid (U.S. 2,088,870), Lucas Industries (GB 2083865) and Tang (7,708,220), further in view of Mehta (U.S. 2016/0074641).
Regarding claim 5 the modified Rhoades does not teach the vacuum impeller to have detachable shrouds of various sizes to provide said suction function to smaller or larger areas of a user's body.
However, Mehta teaches (figures 1-8B) an apparatus to administer a skin care composition including a suction tip (shroud) (30) to engage the skin and a suction pump (44) connected to a motor. The suction tip has variable shape and dimensions to seal against skin of different areas of the body and can have different sizes to adapt to different areas of the body (paragraph [0026], lines 6-9). Additionally the suction tip 30 is removable from the housing so that the suction tips can be replaced after wear (paragraph [0028], lines 2-3).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the modified self-care device of 
Regarding claim 6, because Mehta teaches detachable shrouds for the vacuum impeller, one could be used as a handle because a user can grasp it with their hand when the vibrational function is in use.

Response to Arguments
 Applicant’s arguments filed 10/14/2020 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on the reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the Huang reference (page 11 paragraph 3) for rejection of claims 1 and 7 under 35 USC 103 are acknowledged, but are moot because the new ground of rejection does not rely on the Huang reference for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding rejection under 35 USC 112 have been fully considered, and the rejections have been withdrawn.
Applicant’s arguments regarding GB788394 and US20020188231 references (page 12 paragraph 3) are acknowledged, however the references mentioned are not applied in a rejection therefore the arguments are moot.
Regarding the US2088870 reference brought up during interview, applicant acknowledged (page 12 paragraph 3) that the US2088870 reference teaches a vacuum impeller 
Regarding rejection of claims 1 and 7, applicant argued that because Rhoades discloses that the motor axis is perpendicular to the head portions, transmission is required to change the direction of rotation (paragraph 1 page 11 Remarks). In an effort to expedite prosecution, the examiner provided clarification from Rhoades (paragraphs [0038]-[0040]) that the motor orientation may be not only the orientation as illustrated in Fig. 3 (“the motor 260 may be located within device or tool 110 at various orientations, such as sideways, lengthwise, upwards pointing, or downwards pointing with respect to an arrow drawn along the longitudinal axis from handle.” See Col. 7 lines 4-13). Therefore, with this in mind and in combination with the Lucas Industries reference that teaches a biaxial motor configuration as claimed, the combined Rhoades reference includes a motor having first and second outputs that are along the same axis as head portions.
In response to applicant's argument that Tang is nonanalogous art (as argued by applicant on page 14 paragraph 2 of Remarks), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785